

117 HRES 345 IH: Expressing the sense of the House of Representatives that the International Olympic Committee should correct the Olympic records for Jim Thorpe for his unprecedented accomplishments during the 1912 Olympic Games.
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 345IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Lucas (for himself, Mr. Mullin, Mrs. Bice of Oklahoma, Mr. Hern, and Mr. Cole) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the International Olympic Committee should correct the Olympic records for Jim Thorpe for his unprecedented accomplishments during the 1912 Olympic Games.Whereas Wa-Tho-Huk or Bright Path, known as James Francis Thorpe or Jim Thorpe of the Thunder Clan of the Sac and Fox Nation, was born May 22, 1887, on the Reservation of the Sac and Fox Nation in Prague, Oklahoma, and died March 28, 1953, in Lomita, California; Whereas Jim Thorpe attended the Carlisle Indian School in Pennsylvania and established his amateur football record playing halfback, defender, punter, and place-kicker while a student and was subsequently chosen as Walter Camp’s First Team All-American Half-Back in 1911 and 1912; Whereas prior to the 1912 Olympic Games, Jim Thorpe placed second in the pentathlon at the Amateur Athletic Union National Championship Trials in Boston, Massachusetts; Whereas Jim Thorpe represented the United States as an enrolled member of the Sac and Fox Nation, the largest of 3 federally recognized Tribes of Sauk and Meskwaki (Fox), in the 1912 Olympic Games in Stockholm, Sweden; Whereas at the 1912 Olympic Games, he won a Gold Medal in the pentathlon, became the first athlete from the United States to win a gold medal in the decathlon, in which he set a world record, and became the only athlete in Olympic history to win both the pentathlon and the decathlon during the same year; Whereas at the time Jim Thorpe won 2 Gold Medals in the 1912 Olympic Games, and not until 1924 under the Indian Citizenship Act, Native Americans were not recognized as citizens of the United States; Whereas Native Americans were not granted the right to vote in every State until 1957; Whereas Jim Thorpe was a founding father of professional football, playing with the Canton Bulldogs, which was the team recognized as world champion in 1916, 1917, and 1919, the Cleveland Indians, the Oorang Indians, the Rock Island Independent, the New York Giants, and the Chicago Cardinals; Whereas, in 1920, Jim Thorpe was named the first president of the American Professional Football Association, now known as the National Football League; Whereas Jim Thorpe was voted America’s Greatest All-Around Male Athlete and chosen as the greatest football player of the half-century in 1950 by an Associated Press poll of sportswriters; Whereas Jim Thorpe was named the Greatest American Football Player in history in a 1977 national poll conducted by Sport Magazine; Whereas because of his outstanding athletic achievements, Jim Thorpe was the first Native American inducted into the National Track and Field Hall of Fame, the Professional Football Hall of Fame, the Helms Professional Football Hall of Fame, the National Native American Hall of Fame, the Pennsylvania Hall of Fame, and the Oklahoma Hall of Fame; Whereas the Amateur Athletic Union of 1973 restored the amateur status of Jim Thorpe for the years 1909 through 1912; Whereas the International Olympic Committee returned duplicates of gold medals won by Jim Thorpe to his family in 1982, but did not list him as the sole gold medal winner for his achievements during the 1912 Olympic Games; and Whereas the failure of the International Olympic Committee to update the records regarding Jim Thorpe disregards the unprecedented achievements of one of the best athletes in the history of the United States, the only athlete in Olympic history to win both the pentathlon and the decathlon during the same year, the first Native American athlete to win Olympic gold medals for the United States, and the contributions of the Sac and Fox Nation in the history of the United States: Now, therefore, be itThat it is the sense of the House of Representatives that the International Olympic Committee, through the president of the Committee, should officially recognize the unprecedented athletic achievements of Jim Thorpe as the sole gold medalist in the 1912 pentathlon and decathlon events and correct these inaccuracies in the official Olympic books. 